NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                PHILLIP A. BROWN,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2016-1720
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-2441, Judge Coral Wong
Pietsch.
                ______________________

                Decided: July 12, 2016
                ______________________

   PHILLIP A. BROWN, Little Rock, AR, pro se.

    AMELIA LISTER-SOBOTKIN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., MARTIN F. HOCKEY, JR; DEREK SCADDEN,
BRIAN D. GRIFFIN, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
2                                      BROWN   v. MCDONALD




                 ______________________

    Before O’MALLEY, LINN, and STOLL, Circuit Judges.
PER CURIAM.
    Appellant Phillip A. Brown seeks review of the No-
vember 5, 2015 decision of the Court of Appeals for Veter-
ans Claims (“Veterans Court”) affirming the July 18, 2014
decision of the Board of Veterans’ Appeals (“Board”).
Brown v. McDonald, No. 14-2441, 2015 U.S. App. Vet.
Claims LEXIS 1514 (Vet. App. Nov. 5, 2015). For the
reasons below, we dismiss Mr. Brown’s appeal for lack of
jurisdiction.
                      BACKGROUND
    Mr. Brown served on active duty from March 1987 to
July 1990. Joint Appendix (“JA”) 2. While in service, Mr.
Brown injured his back after slipping and falling on a wet
floor while handling crates. JA 20-21. Mr. Brown was
also injured in an automobile accident during his service.
JA 2. At that time, Mr. Brown underwent treatment for
neck pain as a result of cervical strain, but he did not
allege low back injury and was not diagnosed with any
low back condition. JA 2-3, 20-21.
     After discharge from active duty, Mr. Brown submit-
ted a claim for a cervical spine disorder. In May 1996,
Mr. Brown was awarded service connection for cervical
strain with headaches. JA 3. In October 1997, Mr. Brown
filed a claim for service connection for low back pain. The
Department of Veterans Affairs (“VA”) Regional Office
(“RO”) denied Mr. Brown’s low back pain claim in March
1998, after determining that his back pain was an acute
event not due to prior injuries. JA 22.
   In April 2001, Mr. Brown sustained a back injury at
work and received treatment. JA 23. X-rays at the time
showed “reversal of lumbar lordosis potentially related to
BROWN   v. MCDONALD                                         3



muscle spasm or positioning, but without fracture, dislo-
cation, disc rupture, or joint disease.” Id.
    In February 2006, Mr. Brown filed a request to reopen
the low back claim he originally submitted in October
1997. Subsequent VA medical examinations concluded
that Mr. Brown’s low back condition was likely not related
to service. JA 4-5, 24-26. After remands from the Board
for additional medical evaluation, in August 2011, the RO
finally denied Mr. Brown’s claim. JA 5.
    The Board, and then the Veterans Court, proceeded to
adjudicate Mr. Brown’s reopened claim for low back
injury. After an initial remand for reconsideration of
certain evidence, on July 18, 2015 the Board found that
Mr. Brown had a low back disorder, but held that this
disorder was not connected to Mr. Brown’s service inju-
ries. JA 6. In its decision, the Board considered medical
reports submitted by Mr. Brown, but upon weighing the
evidence, the Board held that “[t]he weight of the compe-
tent and credible evidence demonstrates that [Mr.
Brown’s] low back disorder . . . first manifested many
years after service and is not related to his active service.”
JA 32. On November 5, 2015, the Veterans Court af-
firmed the Board’s July 18, 2015 decision.
   Mr. Brown now appeals the November 5, 2015 judg-
ment of the Veterans Court.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited. We have jurisdiction “to review and
decide any challenge to the validity of any statute or
regulation or any interpretation thereof . . . and to inter-
pret constitutional and statutory provisions, to the extent
presented and necessary to a decision.” Wanless v.
Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010) (citing 38
U.S.C. § 7292(c)). “Absent a constitutional issue, howev-
er, we lack the jurisdiction to ‘review (A) a challenge to a
4                                       BROWN   v. MCDONALD



factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.’”
Id. (quoting 38 U.S.C. § 7292(d)(2)).
    Here, Mr. Brown contests the denial of his claim for
service connected low back injury. Appellant Br. at 1-2.
Specifically, Mr. Brown argues that the Veterans Court
erred in failing to credit his physician’s report opining
that Mr. Brown’s low back injury was more likely than
not due to injuries sustained while he was in service. Id.
at 3. Mr. Brown further contends that the Veterans Court
erred in failing to give him the benefit of the doubt in
rendering its decision denying his claim. Id. Finally, Mr.
Brown argues that he should have been given “an unbi-
ased medical opinion to satisfy the conflicting medical
opinions” in the record. Id.
    In response, the government notes that this court
does not have jurisdiction to review the weight given to
conflicting evidence. Appellee Br. at 10-11. The govern-
ment further contends that we do not have jurisdiction to
review the applicability of the benefit of the doubt doc-
trine to Mr. Brown’s case. Id. at 13. Finally, the Gov-
ernment argues that we do not have jurisdiction to review
the question of whether the Board should have ordered
another independent medical examination regarding Mr.
Brown’s claim. Id.
     We agree with the government that we do not have
jurisdiction over this appeal. “The evaluation and weigh-
ing of evidence and the drawing of appropriate inferences
from it are factual determinations committed to the
discretion of the fact-finder. We lack jurisdiction to
review these determinations.” Bastien v. Shinseki, 599
F.3d 1301, 1306 (Fed. Cir. 2010)). Moreover, the applica-
bility of the benefit of the doubt doctrine to Mr. Brown’s
case is a question regarding the applicability of law to the
facts of a specific case, which we do not have jurisdiction
to review. See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.
BROWN   v. MCDONALD                                        5



Cir. 2001) (“[I]f the Board is persuaded that the prepon-
derant evidence weighs either for or against the veteran’s
claim, it necessarily has determined that the evidence is
not ‘nearly equal’ or ‘too close to call,’ and the benefit of
the doubt rule therefore has no application.”); Hinton v.
Shinseki, No. 2014-7002, 2014 U.S. App. LEXIS 2154, at
*9 (Fed. Cir. Feb. 5, 2014) (“[T]o find that the Board
erroneously failed to give Mr. Hinton the benefit of the
doubt would require us to re-weigh the evidence,” which
“we lack jurisdiction to address”). Finally, “the sufficiency
of a medical opinion is a matter beyond our jurisdictional
reach, because the underlying question is one of fact.”
Prinkey v. Shinseki, 735 F.3d 1375, 1383 (Fed. Cir. 2013).
    Mr. Brown only challenges the weighing of evidence
in his case, which is an issue of fact, and the applicability
of the benefit of the doubt doctrine to his case, which is an
issue of the application of law to the facts of his case.
Such questions are outside the scope of our review. See 38
U.S.C. § 7292(c), (d)(2); Bastien, 599 F.3d at 1306. There-
fore, we must dismiss Mr. Brown’s appeal for lack of
jurisdiction.
                       CONCLUSION
    Mr. Brown appeals the Veterans Court’s weighing of
the evidence in his case, and the Veterans Court’s appli-
cation of law to the specific facts of his case. We lack
jurisdiction to decide such issues. See Wanless, 618 F.3d
at 1336. Accordingly, we dismiss Mr. Brown’s appeal.
                       DISMISSED
                           COSTS
    No costs.